DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the election filed 5/10/2021.
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-16 and 21-24 in the reply filed on 5/10/2021 is acknowledged.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoffman et al., US PGPub 2011/0242746 A1.





a.	Regarding claim 1, Hoffman et al., show a semiconductor package, comprising: a substrate (110; Fig. 1; an electronic component (120; Fig. 1) disposed on the substrate, wherein the electronic component has a top surface, a bottom surface opposite to the top surface and a lateral surface extending between the top surface and the bottom surface (See Fig. 1); and a first dilatant layer disposed on the top surface of the electronic component and extending along the lateral surface of the electronic component (The above shown in the following portions of the reference:
[0013] For clarity and ease of discussion, FIGS. 1 and 1A will be discussed in detail together. FIG. 1 is an upper perspective view depicting one example of a dilatant enclosure system 100, according to one or more embodiments. FIG. 1A is a partial sectional view depicting one example of the dilatant enclosure system 100 depicted in FIG. 1, according to one or more embodiments In at least some embodiments, the dilatant enclosure system 100 can include an open framework 110 at least partially surrounding or enclosing an electronic device 120. The open framework 110 can define at least an interior surface and an exterior surface. A breathable, dilatant material 130 can be disposed about at least a portion of the open framework 110. In some embodiments, the breathable, dilatant material 130 can be at least partially disposed about the exterior surface formed by the open framework 110 as depicted in FIG. 1. In other embodiments, the breathable, dilatant material 130 can be at least partially disposed about the interior surface formed by the open framework 110. 
[0014] The open framework 110 can include any structure suitable for providing a rigid framework or "skeleton" having at least one aperture or perforation therethrough. Although the open framework 110 is depicted in FIGS. 1 and 1A as an open top rectangular structure, any shape, form, or geometry can be used with equal efficacy. In some embodiments, the open framework can include a plurality of connected members as depicted in FIG. 1. The plurality of connected members can include a plurality of metallic members, non-metallic members, composite metallic/non-metallic members, or any combination thereof. The plurality of connected members forming the open framework 110 can be 
[0015] In some embodiments, all or a portion of the interior surface, the exterior surface, or both the interior and exterior surfaces of the open framework 110 can be partially or completely covered by a non-breathable material. For example, in some embodiments, the open framework can define a generally rectangular, box shaped member having an open frame bottom and sides and a solid top supporting one or more user interface devices such as a display, keyboard, keypad, pointing device, and the like.)

    PNG
    media_image1.png
    534
    647
    media_image1.png
    Greyscale

Allowable Subject Matter
Claims 2-9 and 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
a.	Regarding claim 2, the prior art of the record does not anticipate or make obvious the applicant’s claim as follows:  2. (Original) The semiconductor package as claimed in claim 1, wherein the electronic component further comprises: a first conductive layer disposed on the substrate; a dielectric layer disposed on the first conductive layer and surrounding the first conductive layer; and a second conductive layer disposed on the dielectric layer and surrounding the dielectric layer.
	The bolded limitations are not explicitly or implicitly shown by Hoffman et al., nor the other cited references.
ClaimS 10-16 and 23-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 10, the prior art of the record does not anticipate or make obvious the applicant’s limitations as follows:  10. (Original) A semiconductor package, comprising: a substrate; an electronic component disposed on the substrate, the electronic component  comprising: a first conductive layer disposed on the substrate; a dielectric layer disposed on the first conductive layer and surrounding the first conductive layer; and a second conductive layer disposed on the dielectric layer and surrounding the dielectric layer; and a first dilatant layer disposed on the second conductive layer of the electronic component; wherein the first dilatant layer has a coefficient of thermal expansion (CTE) that is greater than a CTE of the second conductive layer.
	The bolded limitations are not explicitly or implicitly shown by Hoffman et al., nor the other cited references.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAHVOSH J NIKMANESH whose telephone number is (571)270-1805.  The examiner can normally be reached on M-F IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 5712722194.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Seahvosh Nikmanesh/Primary Examiner, Art Unit 2812